GIBSON, District Judge.
fl] The plaintiffs have objected to Interrogatories 3(a) and 3(b) propounded by defendants. The objection is based upon the demand that plaintiffs furnish copies of certain licenses mentioned in the interrogatories.
The objection must be sustained. The interrogatories are issued under authority of Federal Rules of Civil Procedure, rule 33, 28 U.S.C.A., which does not authorize the demand made. If the defendants are entitled to the copies demanded they must show “good cause therefor” and the court will thereupon order the plaintiffs “to produce and permit the inspection and copying or photographing * * * of any designated documents, papers, books, accounts, letters, photographs, objects, or tangible things, not privileged, which constitute or contain evidence * * * ” as required by Rule 34.
On Motion to Join an Additional Party.
The defendants have moved the court to join Diebold, Inc. as a plaintiff in the action. While that corporation may not be a necessary party to the action, it does appear that it has a conditional exclusive license agreement under the patent in suit. In the interest of the possible reduction of actions based upon the patent, this court will make the order prayed.